McCLELLAN, J.
We bold that the town of Luyeme is “in Southeast Alabama” within the terms of the deed from Knight to Watson, trustee &c.; and that the building within three years from the date thereof of the “Montgomery and Florida” railroad by the town of Ada to that point was a compliance with the condition subsequent contained in said deed, the purpose of which was to avoid the conveyance in the event a railroad was not built within the time mentioned “from Montgomery, Alabama, to Chattahoochie. Florida, or some other point in Southeast Alabama or Florida” ; the fact being that the land involved is situate along the line of said road as built between Luverne and Montgomery.
Affirmed.